Title: From Benjamin Franklin to Deborah Franklin, 17 November 1767
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Nov. 17. 1767
I have this minute receiv’d Letters by the Packet of October, from Billy and some other Friends, but not a Line from you. I suppose therefore you have written by some other Vessel: I long to hear of your and Sally’s Welfare from your own Hands.
I purpose writing to you fully to-morrow; but as I may be interrupted, I would not miss this Post, in hope it may reach the Packet just to let you know I am very well and hearty.
My Love to all enquiring Friends. I am my dear Debby Your ever loving Husband
B Franklin
 
Addressed: To / Mrs Franklin / at / Philadelphia / per Packet / via New York / B Free Franklin
